Citation Nr: 0944161	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-09 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mather, 
California


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred at a private facility from May 30, 2004 to 
June 1, 2004.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The appellant's period(s) of military service are unverified.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions issued by the Department of Veterans 
Affairs Medical Center (VAMC) in Mather, California, which 
denied payment for services rendered at Sutter Solano Medical 
Center (SSMC) from May 30, 2004 to June 1, 2004.

The appeal is REMANDED to the Veteran's Health Administration 
(VHA) VAMC in Mather, California. VA will notify the 
appellant if further action is required.


REMAND

This appeal concerns reimbursement of private health care 
costs incurred at SMMC from May 30, 2004 to June 1, 2004.

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
claim.  In order to provide due process to the appellant, 
several procedural matters must be clarified prior to 
appellate review.

Initially, the Board notes that it appears that this appeal 
is being pursued by Sutter Solano Medical Center (SMMC) and 
its attorneys, and not by the appellant himself.  All 
communications to VA have been made by SMMC or by attorneys 
for SMMC.  

The record before the Board consists of a "Duplicate 
Combined Health Record (CHR) folder," which consists of 
photocopies of various documents.  The appellant's claims 
file is not before the Board, and it appears that several 
relevant documents are missing from the CHR folder.

The appellant's military service has not been verified, and 
it is not known whether he has any established service-
connected disabilities, or whether he is considered to be 
totally disabled.  The VAMC must obtain this information from 
the Regional Office (RO) and associate it with the record.

Moreover, it is not clear whether the appellant has a 
representative, as no power of attorney is in the CHR folder.  
Governing regulations provide that an appellant will be 
accorded full right to representation in all stages of his 
appeal.  38 C.F.R. § 20.600 (2009).  The VAMC should contact 
the RO and ascertain whether the appellant has a 
representative.  If so, the representative must be informed 
of this appeal.

The March 2008 statement of the case reflects that a claim 
was received from SMMC in May 2005, that a denial was issued 
in March 2005, and that a notice of disagreement was received 
in February 2005.  The file contains a photocopy of a June 
2004 claim form from SMMC, with no date stamp by the VAMC, 
and a November 2004 determination by a VA nurse that payment 
was disapproved for the services in question, but there is no 
indication that the appellant or SMMC were notified of this 
decision.  

The file also contains a letter dated on September 22, 2004 
from SMMC, requesting reimbursement for private medical care 
provided from May 30, 2004 to June 1, 2004, which was date-
stamped as received by VA Northern California Health Care 
System in February 2005.  It appears that this is the 
document which the VAMC considers to be a notice of 
disagreement, despite the fact that it pre-dated the March 
2005 denial.

Governing law and regulation provides that following 
notification of an initial review and adverse determination 
by the agency of original jurisdiction (in this case, the 
VAMC), a notice of disagreement must be filed within one year 
from the date of notification thereof; otherwise, the 
determination becomes final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201.  Notices of disagreement, and 
appeals, must be in writing and may be filed by the claimant, 
the claimant's legal guardian, or such accredited 
representative, attorney or authorized agent as may be 
selected by the claimant or guardian.  38 U.S.C.A. 
§ 7105(b)(2); 38 C.F.R. § 20.201.  Following receipt of a 
notice of a timely disagreement, the RO is to issue a 
statement of the case. 38 C.F.R. § 19.26.  A substantive 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the statement of the 
case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b). Otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence. 38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

It does not appear from a review of the record that the 
appellant was notified of the initial denial of reimbursement 
in 2004, and it does not appear that a notice of disagreement 
has been received from the appellant or his representative, 
as required by governing law and regulation.  38 U.S.C.A. 
§ 7105(b)(2); 38 C.F.R. § 20.201. The VAMC must associate the 
original denial of the claim and the notice of such denial 
with the file, as well as any notice of disagreement that was 
received from the appellant or his representative or SMMC, 
and determine whether there was a timely notice of 
disagreement with that denial.

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Although such a letter was sent 
to the appellant in March 2008, it was sent with the 
statement of the case, i.e., after the initial unfavorable 
decision.  

After the above procedural matters have been clarified, and 
if the VAMC determines that a timely notice of disagreement 
was received from the appellant or SMMC, the VAMC must 
readjudicate the claim, under both 38 U.S.C.A. §§ 1725 and 
1728.

Generally, in cases where an appellant seeks reimbursement 
for unauthorized medical expenses, it must be determined (1) 
whether the services for which payment is sought were 
authorized by VA, and (2) whether the appellant is eligible 
for payment or reimbursement for services not previously 
authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).

38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability.

Payment or reimbursement for emergency services for 
nonservice-connected disabilities in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Pub. L. No. 106-117, 
113 Stat. 1553 (1999).  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for payment or 
reimbursement under this authority the Veteran has to satisfy 
all of the conditions under 38 C.F.R. § 17.1002, including 
that a VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson, and 
the veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the 
emergency treatment.  See 38 C.F.R. § 17.1002(c), (g).

The criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334, 337 (1991) (providing that the use of the conjunctive 
"and" in a statutory provision meant that all of the 
conditions listed in the provision must be met).

The Mather VAMC denied the claim in its decisions on the 
basis that the care in question was not emergent, and that VA 
facilities were feasibly available.  In its March 2008 
statement of the case, the VAMC again denied the claim on the 
basis that the care was non-emergent and a VA facility was 
feasibly available.  There are two VA medical determinations 
on file, apparently completed by VA nurses, dated in November 
2004 and February 2008, which found that the care provided at 
SMMC was non-emergent and a VA facility was feasibly 
available.

A May 30, 2004 history and physical report completed by a 
private physician at SMMC diagnosed in pertinent part, 
hypertensive "urgency" with congestive heart failure, after 
the appellant presented with complaints of shortness of 
breath for three days, after being out of his blood pressure 
medication for three months.  A May 31, 2004 hospitalist note 
reflects a disease of hypertensive "emergency."

A "medical emergency" is a medical question best answered 
by a physician. See Cotton v. Brown, 7 Vet. App. 325, 327 
(1995).  The Board finds that the VAMC should attempt to 
obtain a medical expert opinion by a physician regarding 
whether the appellant's medical condition at the time he 
sought treatment on May 30, 2004 was or was not emergent.

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should contact the RO and 
ascertain whether the appellant is 
service-connected for any disabilities, 
whether he is permanently and totally 
disabled, his dates and character of 
military service, and whether he has a 
representative before VA.  If the 
appellant has a representative, send the 
representative a copy of the denial 
letters and March 2008 statement of the 
case and provide the representative with 
the opportunity to submit written 
argument and evidence.

2.  The VAMC must associate the original 
denial of the claim and the notice of 
such denial with the file, as well as any 
notice of disagreement that was received 
from the appellant or his representative 
or SMMC, and determine whether there was 
a timely notice of disagreement with that 
denial.

3.  The VAMC should determine whether VA 
gave prior authorization for the private 
medical treatment received from May 30, 
2004 to June 1, 2004.

4.  After the above procedural matters 
have been clarified, and if the VAMC 
determines that a timely notice of 
disagreement was received from the 
appellant, his representative or SMMC, 
the VAMC should forward the CHR folder to 
an appropriate physician to address the 
following:

a.  Whether the treatment received from 
May 30, 2004 to June 1, 2004 was for a 
medical emergency as reasonably viewed by 
a prudent lay person?  In this regard, 
was the treatment of such a nature that 
delay in obtaining the treatment would 
have been hazardous to life and health?

b.  If it is determined that the 
appellant was treated for a medical 
emergency condition, the physician should 
state whether a VA facility was feasibly 
available.  In addressing this question, 
the physician should note whether the 
urgency of the appellant's medical 
condition, the relative distance of the 
travel involved in obtaining adequate VA 
treatment or the nature of the treatment 
made it necessary or economically 
advisable to use SMMC.  The physician 
should also address whether VA had the 
ability to provide immediate treatment, 
and if not, whether any delay in 
treatment would have had a negative 
impact on the Appellant's health.

A complete rationale for all opinions 
expressed should be given.

5.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the VAMC 
should readjudicate the claim under both 
38 U.S.C.A. §§ 1725 and 1728.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative (if 
any) should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


	                  
_________________________________________________
	M. E. LARKIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



